State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: August 7, 2014                     517964
________________________________

In the Matter of the Claim of
   CHANTEL THOMAS-FLETCHER,
                    Appellant,
      v                                      MEMORANDUM AND ORDER

NEW YORK CITY DEPARTMENT OF
   CORRECTIONS,
                    Respondent.

WORKERS' COMPENSATION BOARD,
                    Respondent.
________________________________


Calendar Date:    May 29, 2014

Before:    Peters, P.J., Rose, Egan Jr., Lynch and Devine, JJ.

                              __________


      Law Offices of Joseph Romano, Yonkers (Anthony Brooks-
Morgese of counsel), for appellant.

      Jared Bretas, City of New York Law Department, New York
City, for New York City Department of Corrections, respondent.

      Eric T. Schneiderman, Attorney General, New York City
(Steven Segall of counsel), for Workers' Compensation Board,
respondent.

                              __________


Rose, J.

      Appeal from a decision of the Workers' Compensation Board,
filed June 25, 2013, which, among other things, assessed a
monetary penalty against claimant's counsel pursuant to Workers'
Compensation Law § 114-a (3) (ii).
                              -2-                517964

      Claimant, who resides in New York City, was injured in the
course of her duties as a correction officer for the New York
City Department of Corrections and applied for workers'
compensation benefits. She thereafter signed an undated form on
her counsel's letterhead requesting that hearings on her claim be
held in the City of White Plains, Westchester County on the
ground that it was "the most convenient location." A Workers'
Compensation Law Judge denied the request, based upon the Board's
statement of general policy providing that venue change requests
involving a municipal corporation "shall not be granted except to
a district office where the employer is located" and assessed
costs of $500 against claimant's counsel pursuant to Workers'
Compensation Law § 114-a (3) (ii). Upon review, the Workers'
Compensation Board affirmed the denial of the request and, upon
its finding that counsel had based its appeal for full Board
review on arguments that counsel knew had been previously
rejected by the Board, increased the penalty to $750. Claimant
now appeals.

      We affirm. Claimant's challenge to the denial of the
change of venue request is not preserved for our review as it was
not raised before the Board (see Matter of Barone v Interstate
Maintenance Corp., 73 AD3d 1302, 1303 [2010]). Regarding the
challenge to the assessment of costs, the Board is permitted to
assess reasonable counsel fees against counsel where a proceeding
has been instituted or commenced "without reasonable ground"
(Workers' Compensation Law § 114-a [3] [ii]), and a request for a
change of venue is considered to constitute a proceeding for the
purposes of the statute (see Matter of Banton v New York City
Dept. of Corr., 112 AD3d 1195, 1196 [2013]). Here, inasmuch as
White Plains has no obvious connection to claimant, who lives and
works in New York City, substantial evidence supports the Board's
determination that the change of venue request was made without a
reasonable basis (see Matter of Toledo v Administration for
Children Servs., 112 AD3d 1209, 1210 [2013]; Matter of Wolfe v
New York City Dept. of Corr., 112 AD3d 1197, 1198 [2013]; Matter
of Banton v New York City Dept. of Corr., 112 AD3d at 1196-1197).
Finally, under these circumstances, we discern no abuse of
discretion in the Board's assessment of $750 in costs (see
Workers' Compensation Law § 114-a [3] [ii]). Claimant's
remaining contentions have been considered and found to be
                             -3-                  517964

without merit.

     Peters, P.J., Egan Jr., Lynch and Devine, JJ., concur.



     ORDERED that the decision is affirmed, without costs.




                            ENTER:




                            Robert D. Mayberger
                            Clerk of the Court